UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 Commission File Number 033-19411-C TETRIDYN SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 20-5081381 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1651 Alvin Ricken Drive Pocatello, ID 83201 (Address of principal executive offices) (Zip Code) 208-232-4200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered n/a n/a Securities registered pursuant to Section 12(g) of the Act: n/a (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox State the aggregate market value of the voting and nonvoting common equity held by nonaffiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.As of June 30, 2009, the aggregate market value of the voting and nonvoting common equity held by nonaffiliates of the registrant was $940,837. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.As of March 30, 2010, issuer had 21,881,863 shares of issued and outstanding common stock, par value DOCUMENTS INCORPORATED BY REFERENCE:None. TABLE OF CONTENTS Item Description Page Special Note About Forward-Looking Information 1 Part I Item 1 Business 2 Item 1A Risk Factors 9 Item 1B Unresolved Staff Comments 13 Item 2 Properties 13 Item 3 Legal Proceedings 13 Item 4 (Removed and Reserved) 13 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6 Selected Financial Data 15 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A Quantitative and Qualitative Disclosures about Market Risk 21 Item 8 Financial Statements and Supplementary Data 21 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 21 Item 9A(T) Controls and Procedures 21 Item 9B Other Information 22 Part III Item 10 Directors, Executive Officers and Corporate Governance 23 Item 11 Executive Compensation 25 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13 Certain Relationships and Related Transactions, and Director Independence 28 Item 14 Principal Accounting Fees and Services 28 Part IV Item 15 Exhibits, Financial Statement Schedules 31 Signatures 33 i SPECIAL NOTE ABOUT FORWARD-LOOKING INFORMATION This report contains statements about the future, sometimes referred to as “forward-looking” statements.Forward-looking statements are typically identified by the use of the words “believe,” “may,” “could,” “should,” “expect,” “anticipate,” “estimate,” “project,” “propose,” “plan,” “intend,” and similar words and expressions.Statements that describe our future strategic plans, goals, or objectives are also forward-looking statements.We intend that the forward-looking statements will be covered by the safe harbor provisions for forward-looking statements contained in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of Readers of this report are cautioned that any forward-looking statements, including those regarding us or our management’s current beliefs, expectations, anticipations, estimations, projections, strategies, proposals, plans, or intentions, are not guarantees of future performance or results of events and involve risks and uncertainties, such as: · whether we will be able to overcome the general downturn in the economy to expand our markets and increase revenues; · our ability to obtain additional amounts of capital from external sources in order to expand our product offerings and entry into new markets with new products; · whether the substantial amounts we need to spend for product development will enable us to penetrate new markets and expand sales; · whether recently adopted national healthcare legislative reform will adversely affect the particular segments of the industry in which we are engaged; · whether our efforts to protect our intellectual properties will be successful; · whether our intellectual properties interfere with the intellectual properties of others; and · our ability to engage and retain qualified technical and executive personnel. The forward-looking information is based on present circumstances and on our predictions respecting events that have not occurred, that may not occur, or that may occur with different consequences from those now assumed or anticipated.Actual events or results may differ materially from those discussed in the forward-looking statements.The forward-looking statements included in this report are made only as of the date of this report. 1 PART I ITEM 1.BUSINESS Nature of Business TetriDyn Solutions, Inc., (“TetriDyn”) specializes in providing business information technology (IT) solutions to our customers.We optimize business and IT processes by utilizing systems engineering methodologies, strategic planning, and system integration to add efficiencies and value to our customers’ business processes and to help our customers identify critical success factors in their business. We provide business IT solutions primarily to the healthcare industry.We are expanding our service offerings into selected other professional industries as those markets develop. In 2008 and until the fourth quarter of 2009, we also were engaged in providing business IT solutions to the livestock segment through a variable interest subsidiary, Southfork Solutions, Inc., which is developing electronic livestock tracking systems, in which we had an approximately 39% interest at December 31, 2009 and 2008.Effective October 2009, we are no longer in management or financial control of this entity, although we continue to hold our approximately 39% minority interest.Effective September 30, 2009, we changed from the variable interest consolidation method of accounting for this entity to the cost method of accounting for this entity.See Note 6, Variable Interest Entities, of the Notes to Consolidated Financial Statements. Organization TetriDyn Solutions, Inc. (“TetriDyn-Idaho”), was organized under the laws of the state of Idaho on October 3, 2000.On March 22, 2006, TetriDyn-Idaho and its shareholders completed a stock exchange agreement with Creative Vending Corp., a Florida corporation.Under the terms of the agreement, the TetriDyn-Idaho shareholders exchanged all of the outstanding TetriDyn-Idaho common stock for 17,170,563 shares of Creative common stock.Creative also issued 829,437 shares to a consultant for services primarily rendered to
